                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


RICHARD J. CLARSON as Administrator of LOCAL   )
No. 731, I.B. of T., PRIVATE SCAVENGERS        )
HEALTH and WELFARE FUND and LOCAL              )
No. 731, I.B. of T., PRIVATE SCAVENGERS and    )
GARAGE ATTENDANTS PENSION TRUST FUND,          )
                                               )
LOCAL No. 731, I.B. of T., PRIVATE SCAVENGERS )
HEALTH and WELFARE FUND,                       )
                                               )              Case No. 17-cv-06797
and                                            )
                                               )
LOCAL No. 731, I.B. of T., PRIVATE             )
SCAVENGERS and GARAGE ATTENDANTS               )
PENSION TRUST FUND,                            )              Judge Ronald A. Guzman
                                               )
     Plaintiffs,                               )
                                               )
     v.                                        )
                                               )
UNION RECYCLING & WASTE SERVICES, INC., )
ARMOR RECYCLING, INC., ARMOR                   )
RECYCLING OF INDIANA, INC., and KEVIN          )
RACZKOWSKI, individually and doing business as )
UNION RECYCLING & WASTE SERVICES, INC., )
ARMOR RECYCLING, INC., and ARMOR               )
RECYCLING OF INDIANA, INC.,                    )
                                               )
     Defendants.                               )

                      MOTION FOR SUPPLEMENTAL JUDGMENT

       Plaintiffs Local No. 731, I.B. of T., Private Scavengers Health and Welfare Fund

(“Welfare Fund”), Local No. 731, I.B. of T., Private Scavengers and Garage Attendants Pension

Trust Fund (“Pension Fund”) (collectively, “Funds”), and their Administrator, Richard J.

Clarson, through their attorneys Dowd, Bloch, Bennett, Cervone, Auerbach & Yokich, hereby

respectfully move this Court for a supplemental judgment against Union Recycling & Waste

Services, Inc. (“Union Recycling”); Armor Recycling, Inc. (“Armor Recycling”); Armor
Recycling of Indiana, Inc. (“Armor Indiana”); and Kevin Raczkowski, individually and doing

business as Union Recycling & Waste Services, Inc. In support of this motion, Plaintiffs state as

follows:

       1.      This is an action to collect delinquent contributions, plus related interest,

liquidated damages, and attorneys’ fees, that Union Recycling & Waste Services, Inc. (“Union

Recycling”) failed to remit to the Funds, in violation of 29 U.S.C. § 1145 and 29 U.S.C. § 185.

       2.      On May 8, 2018, the Court entered a default judgment against Union Recycling,

Armor Recycling, Inc., and Armor Recycling of Indiana, Inc., jointly and severally, in the

amount of $138,151.65. (Final Judgment Order Against Corporations [Dkt. No. 28].)

       3.      On May 17, 2018, the Court entered a default judgment against Kevin

Raczkowski, individually, jointly and severally with the May 8, 2018 judgment against the

corporate Defendants in the amount of $138,151.65. (Final Judgment Order Against

Raczkowski [Dkt. No. 30].)

       4.      The judgment against Defendants included the attorneys’ fees and costs incurred

by the Funds as of March 28, 2018 which totaled $11,127.02.

       5.      The Funds have now incurred a total of $66,817.95 in attorneys’ fees and costs as

a result of the delinquency that is the subject matter of this litigation. (Declaration of E. Rowe,

attached hereto as Exhibit A, ¶¶ 10-12.)

       6.      Thus, the Funds have incurred an additional $55,690.93 since March 28, 2018 that

were not included in the judgment entered against Defendants.

       7.      The Funds incurred those additional attorneys’ fees and costs enforcing their

judgment against the Defendants, which did not cooperate with the Funds’ collection efforts and




                                                  2
did not voluntarily remit any payments to the Funds to satisfy the judgment until Plaintiffs

brought a motion for judicial sale of assets against Defendants in February 2019.

       8.      Specifically, the Funds’ efforts to enforce the judgment have included following:

serving citations to discover assets to over 20 entities, communications with third-party citation

respondents, communications with the Defendants, communications with the clients, preparing

two motions for turnovers, preparing a motion for judicial sale of assets, coordinating a potential

sale of assets with professional auctioneers, notifying potential creditors of a possible judicial

sale of assets, attending several meetings with Defendants and creditors who opposed the judicial

sale of assets to negotiate a payment plan, attending several hearings to resolve the motion for

judicial sale of assets, attempting to negotiate an agreed supplemental judgment with Defendants,

and preparing this motion for supplemental judgment. (Rowe Decl. ¶¶ 8, 11-12.)

       9.      The Funds anticipate incurring an additional $675 in attorneys’ fees related to this

case after the date of this motion. (Rowe Decl. ¶¶ 13-14.)

       10.     Pursuant to 29 U.S.C. § 1132(g)(2), the Funds are entitled to the “reasonable

attorney’s fees and costs of [an] action” to collect delinquent contributions; the attorneys’ fees

and costs that the Funds incurred enforcing their judgment directly resulted from this action and

the Funds are therefore entitled to those additional fees and costs under 29 U.S.C. § 1132(g)(2).

       WHEREFORE, the Funds respectfully move this court to enter a supplemental judgment

order for $56,365.93 in attorneys’ fees and costs, in the form of the proposed order submitted to

the Court.

                                                       Respectfully submitted,

                                                       /s/ Elizabeth L. Rowe
                                                       Elizabeth L. Rowe
                                                       Attorney for the Plaintiff
Jeremy M. Barr (ARDC# 6299047)


                                                  3
Elizabeth L. Rowe (ARDC #6316967)
DOWD, BLOCH, BENNETT, CERVONE,
AUERBACH & YOKICH
8 South Michigan Avenue, 19th Floor
Chicago, Illinois 60603
(312) 372-1361




                                      4
